      Case 2:20-cv-00370-CCW-MPK Document 39 Filed 01/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

HAROLD EDDINGS, JR.,                              )
                                                  )
                                                  )               2:20-CV-00370-CCW
               Plaintiff,                         )
                                                  )
        v.                                        )
                                                  )
RICHARD BOWER, MATTHEW                            )
GAVRISH,                                          )
                                                  )
                                                  )
               Defendants.                        )

                                  MEMORANDUM ORDER
       This case has been referred to United States Magistrate Judge Maureen P. Kelly for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(1)(A) and (B), and Local

Rule of Civil Procedure 72.

       On December 17, 2020, Magistrate Judge Kelly issued a Report (ECF No. 38)

recommending that Defendants Richard Bower and Matthew Gavrish’s respective motions to

dismiss (ECF No. 29 and ECF No. 13, respectively) be granted. The Report and Recommendation

was served on the parties and no objections have been filed.

       After a review of the pleadings and documents in this case, together with the Report and

Recommendation, it is hereby ORDERED that Defendants’ motions to dismiss the complaint,

ECF Nos. 13 and 29, are GRANTED, and the Magistrate Judge’s Report and Recommendation,

ECF No. 38, is adopted as the Opinion of the District Court.

       IT IS SO ORDERED.

       DATED this 22nd day of January, 2021.
    Case 2:20-cv-00370-CCW-MPK Document 39 Filed 01/22/21 Page 2 of 2



                                          BY THE COURT:


                                          /s/ Christy Criswell Wiegand
                                          CHRISTY CRISWELL WIEGAND
                                          United States District Judge




Cc: The Honorable Maureen P. Kelly
    United States Magistrate Judge

    Plaintiff Harold Eddings, Jr. via U.S. Mail

    All Counsel of Record via CM/ECF




                                             2
